Citation Nr: 1032206	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
final disallowed claim for service connection for chronic 
dislocation of the right shoulder, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to January 
1947. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2008 and March 2009 the Board remanded the appeal for 
additional procedural development.  The appeal is now before the 
Board for adjudication.  


FINDINGS OF FACT

1.  In February 2004, the Board denied a petition to reopen a 
final disallowed claim for service connection for chronic 
recurrent right shoulder dislocation.  In a separate February 
2004 decision, the Board denied a petition for revision or 
reversal of a February 1953 Board decision that denied service 
connection for chronic right shoulder dislocation on the basis of 
clear and unmistakable error.  The Veteran did not appeal to the 
U.S. Court of Appeals for Veterans Claims (Court), and the 
decisions are final.  

2.  Evidence received since February 2004, though partially new, 
is cumulative in substance, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating a claim for service 
connection for chronic dislocation of the right shoulder.  





CONCLUSIONS OF LAW

1.  The Board's February 2004 decision denying the petition to 
reopen the claim for service connection for chronic, recurrent 
right shoulder dislocation is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2003).  

2.  New and material evidence has not been received to reopen a 
final disallowed claim for service connection for chronic 
dislocation of the right shoulder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

For petitions to reopen final disallowed claims, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the previously denied claim, and must notify the claimant 
of the evidence and information that is necessary to establish 
entitlement to service connection.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In May 2005 and March 2006, the RO provided notices that did not 
meet all the requirements.  The notices provided the criteria to 
substantiate a claim for service connection and VA's and the 
Veteran's responsibility to obtain relevant evidence.  However, 
the notices did not correctly inform the Veteran of the reason 
for the denial of his previous final claim.  The Board remanded 
the claims for the RO to provide adequate notice.  

In June 2009, the Appeals Management Center (AMC) provided the 
correct notice.   While the AMC's letter was issued after the 
rating decision, the Board finds that any defect with respect to 
the timing of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes 
that the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any decision, only 
finding that appellants are entitled to a content-complying 
notice.  Thus, the timing of the notice does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the Veteran was not prejudiced by the 
post- decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was provided, 
the case was readjudicated and a supplemental statement of the 
case was provided to the appellant in June 2010. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.

The Veteran served as an aircraft mechanic in the U.S. Navy.  He 
contends that he has a current right shoulder disorder related to 
recurrent dislocations of his right shoulder during service.  

In a September 1942 enlistment physical examination, a military 
physician noted no abnormalities of the extremities.  In June 
1944, the Veteran sought emergency treatment for a right shoulder 
dislocation incurred while pulling himself out of a swimming 
pool.  The examiner noted the Veteran's report of a first 
dislocation of his right shoulder in 1941, prior to service, with 
three additional episodes in the previous six months.  The 
shoulder joint was reset, and the attending physician noted that 
the Veteran was fit for full duty after 18 days of treatment.  In 
a November 1946 discharge examination, a physician noted no 
abnormalities of the extremities and that the Veteran's health 
had not been adversely affected by active duty.  In January 1948, 
the RO received statements from two former sailors who noted that 
they had served with the Veteran.  One reported that he was not 
aware that the Veteran had any pre-service shoulder disorder, and 
both reported that they observed the Veteran dislocating his 
shoulder on one to three occasions in service.  

Regarding the occurrence of a shoulder dislocation prior to 
service, in a December 1994 RO hearing, the Veteran stated that 
he had incurred a "sub-dislocation" of his right shoulder while 
playing baseball prior to service.  However, in a written 
statement in January 2004, the Veteran denied any pre-service 
injury but instead noted that he reported a pre-service injury to 
a military examiner only in order to receive an early discharge.  

The RO denied claims for service connection for injury or 
recurrent dislocation of the right shoulder in May 1947, 
September 1947, February 1948, and June 1952.  In January 1953, 
the Board reviewed the evidentiary history, including inservice 
clinical records and post-service VA decisions, and concluded 
that "[t]he evidence in this case clearly and unmistakably 
establishes that a dislocation of the shoulder existed prior to 
service..."   The Board found that there was clinically-recorded 
evidence of a pre-service right shoulder dislocation and evidence 
of multiple dislocations in service but insufficient evidence of 
the existence of a chronic disability at the time of discharge.  
The Board concluded that the pre-existing right should disability 
did not increase in severity during service and that service 
connection on the basis of aggravation was not warranted. 

The Veteran underwent surgery to correct a recurrent right 
shoulder dislocation in January 1964.  The Veteran submitted 
additional statements and records of post-service treatment, and 
testified at the RO in December 1994.  The RO denied petitions to 
reopen the claim in December 1963, November 1992, and November 
2001.  The Board declined to reopen the claim in January 1997 and 
in June 1997.  In February 2004, the Board again declined to 
reopen the claim because the evidence received since the previous 
denial was cumulative or not material as it failed to demonstrate 
that the pre-service right shoulder dislocation increased in 
severity as a result of military service.  The same month, the 
Board also found that there was no clear and unmistakable error 
in its January 1953 decision. 

The RO received the Veteran's current petition to reopen the 
claim in March 2005.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the last final denial of the claim in February 2004, the RO 
received the following evidence: records of private treatment in 
1963 to 1964 and from 1992 to 2005; records of VA clinical care 
from February 2005 to May 2005; a June 2005 letter from the 
Veteran's private physician, a written statement from the Veteran 
in March 2004, and testimony at an RO hearing in May 2007.  

Records of private care of the right shoulder from September 1963 
to January 1964 are not new as they were previously associated 
with the claims file and were considered.  Other records of 
private care in November 1964 pertain to treatment for a spinal 
disorder and are not material to this claim.  Private treatment 
records from 1992 to 1999 were also of record and previously 
considered.  On one occasion in October 2001, a physician noted 
the Veteran's report of current shoulder pain and his request for 
an examination and letter in support of his right shoulder claim.  
In a June 2005 letter, the physician noted the right shoulder 
subluxation in 1944, the successful surgical repair in 1964, and 
the Veteran's current right shoulder symptoms.  However, the 
letter was nearly identical to letters received from the same 
physician in October 2001 and April 2002 and therefore was 
cumulative of evidence already considered.   Moreover, the 
evidence was not material because it did not address whether the 
Veteran's right shoulder disorder underwent an increase in 
disability as a result of military service.  

Records of VA care from February 2005 to May 2005 showed 
examination and imaging of the Veteran's current right shoulder 
disorder.  Although new, the records are not material because 
they did not address whether the right shoulder disorder was 
aggravated by service.  

In a March 2004 written statement, the Veteran reported that he 
told a military examiner at the time of his right shoulder 
dislocation in 1944 that he had experienced a pre-service 
dislocation in 1941 because he wanted to "set up" a reason for 
an early discharge and that there was no actual earlier 
dislocation.  In a May 2007 RO hearing, the Veteran again 
discussed his reason for reporting a pre-service injury and his 
history of multiple dislocations in service.  He stated that he 
did not receive any long term restriction of duty other than 
alternative exercises during physical training.  The Veteran 
stated that he personally exercised care to avoid injury.  This 
testimony is not new as his reports and contentions were 
previously of record in letters and in testimony in December 1994 
and have been previously considered.  Therefore, the evidence is 
cumulative.   

In May 2008 and March 2009, the Board remanded the appeal to 
provide the Veteran with proper notice of the requirements to 
reopen the claim.  Specifically, a notice must inform the Veteran 
that evidence is required to show that the pre-existing right 
shoulder disorder was aggravated beyond its normal progression by 
military service.  The RO provided adequate notice in June 2009 
and after one year, readjudicated the petition in June 2010.  

The Board can only conclude that evidence received since February 
2004 (the last previous denial of a claim for service connection 
for chronic right shoulder dislocations), is cumulative of 
evidence already considered.  Furthermore, the evidence is not 
material because it does not directly address the reason for the 
previous denial.  Specifically, there is no new evidence to 
demonstrate that any current right shoulder disorder involving 
recurrent right shoulder dislocations (that first manifested 
prior to service and occurred several times in service) increased 
in severity beyond the normal progression during service or were 
otherwise aggravated as a result of his service.  Without such 
new and material evidence, the Board is unable to reopen the 
claim and adjudicate it on the merits.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for chronic dislocation of the right shoulder is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


